Name: Commission Regulation (EC) NoÃ 2096/2004 of 9 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 10.12.2004 EN Official Journal of the European Union L 365/1 COMMISSION REGULATION (EC) No 2096/2004 of 9 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 December 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2004. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 9 December 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 116,0 204 91,5 999 103,8 0707 00 05 052 76,3 204 32,5 220 122,9 999 77,2 0709 90 70 052 111,1 204 64,6 999 87,9 0805 10 10, 0805 10 30, 0805 10 50 052 50,8 204 42,7 382 32,3 388 52,7 528 36,4 999 43,0 0805 20 10 204 61,4 999 61,4 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 70,1 204 46,4 464 161,3 624 93,2 720 30,2 999 80,2 0805 50 10 052 48,8 528 42,4 999 45,6 0808 10 20, 0808 10 50, 0808 10 90 052 116,3 388 150,7 400 88,4 404 105,6 512 105,4 720 65,7 804 167,7 999 114,3 0808 20 50 400 96,9 720 42,0 999 69,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.